—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered May 30, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
Defendant was properly adjudicated a second felony offender. Defendant did not establish that his prior conviction had been unconstitutionally obtained (see, People v Harris, 61 NY2d 9). Defendant’s prior guilty plea was not induced by an unfulfilled promise. In that case, a condition of defendant’s plea was that a pending misdemeanor drug possession charge would be “dismissed as covered.” That promise was ultimately fulfilled, and the three-month administrative delay in carrying out that promise did not result in a constitutional deprivation.
We perceive no basis for a reduction of sentence. Concur— Tom, J.P., Andrias, Saxe and Wallach, JJ.